Title: To George Washington from William Denny, 9 October 1757
From: Denny, William
To: Washington, George



Sir
Philadelphia 9th Octr 1757.

Inclosed is a Copy of Sir William Johnson’s Letter delivered to me by the Person who conducted the Cherokees to this City by which you will perceive that they are upon an important Errand and should not be delayed one moment. I desire that you will be so good as to mention the Day and Hour they arrive with you, This Province chearfully bears the Expenses of their Journey to Winchester.
I make no Doubt of their receiving from you as kind Treatment as they have met with here and that they will be enabled to perform the rest of their Journey with satisfaction, safety and Dispatch. I am Sir your most humble servt

William Denny.

